United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-947
Issued: April 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 24, 2010 appellant filed a timely appeal from a December 4, 2009 decision
of the Office of Workers’ Compensation Programs denying his emotional condition claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty.
FACTUAL HISTORY
On March 5, 2009 appellant, then a 56-year-old internal revenue agent, filed an
occupational disease claim alleging that on August 9, 2006 he first realized his chronic

1

5 U.S.C. § 8101 et seq.

depression was due to his indefinite suspension from pay and duty.2 He attributed his condition
to a June 5, 2006 letter proposing to suspend him indefinitely and his suspension beginning
August 6, 2006. Appellant noted that an arbitrator found the suspension did not promote the
efficiency of the agency and had ordered his reinstatement. Due to the indefinite suspension he
stated he felt targeted, violated, embarrassed and humiliated.
In the February 2, 2006 memorandum, Herman F. Moeller, group manager, directed
appellant to “immediately cooperate with the examiner” regarding his federal income tax returns
for the years 2000 through 2003. He also directed appellant to authorize and sign consent to
extend the statute of limitations for all tax years as requested by the examiner.
In reports dated January 9, April 5 and June 13, 2006, Sean Zielinski, a licensed clinical
psychologist, diagnosed chronic and severe dysthymic disorder and opined that he was currently
totally disabled. In a March 3, 2006 report, he diagnosed chronic dysthymic disorder and job
stress situation stress reaction. Dr. Zielinski, in response to appellant’s March 10, 2006 letter
requesting him to “amend the progress notes to include my current symptoms” which appellant
stated he attributed to his “being subjected to unfair administrative procedures” by the employing
establishment, stated he had read and agreed with appellant’s statements in the letter. On
October 27, 2006 he diagnosed anxiety, chronic depression, “disillusionment and job-related
stress at the IRS [Internal Revenue Service], due to perceived racial discrimination and perceived
unfair administrative actions against him.” Dr. Zielinski opined that the incidents identified in
the March 11, 2006 letter “‘caused, aggravated and accelerated’” appellant’s current condition.
On March 24, 2006 Dr. Mojtaba R. Molagh, a treating Board-certified psychiatrist, noted
appellant attributed his anger and depression to unfair treatment by his prior employer in 1994.
He diagnosed adjustment disorder with mixed emotions and noted appellant “is preoccupied with
stressful job situation.” In concluding, Dr. Molagh related that appellant was “apparently
responding to adverse circumstances on his job, which is felt unfair to him.”
In an April 6, 2006 letter, Dr. Thomas P. Anderson, an employing establishment
physician and a Board-certified internist and preventive medicine physician, requested
clarification from Dr. Zielinski regarding appellant’s request for leave under the Family and
Medical Leave Act. Based on his review of the medical evidence, Dr. Zielinski noted that
appellant appeared to be permanently disabled.
In a June 5, 2006 memorandum, Debra W. Thompson, a program manager/territory
manager, notified appellant of a proposal to place him on indefinite suspension based on being
under investigation for filing a fraudulent tax return for the tax years 2001, 2002 and 2003 and
for being under investigation for filing a fraudulent bankruptcy petition.
2

The Office assigned this claim number xxxxxx665, but subsequently canceled the claim number and associated
all the documents into claim number xxxxxx935. Under claim number xxxxxx935, appellant, on September 26,
2006, filed an occupational disease claim attributing his chronic depression or dysthymic disorder to his
employment. He stated that he first became aware of this condition on January 9, 2006 and that on March 6, 2006
he realized that his work had caused or aggravated the condition. Appellant attributed his depression to the failure
to be selected for a promotion to the position of anti-money laundering examiner and to retaliation by the employing
establishment after filing an Equal Employment Opportunity (EEO) complaint for racial discrimination based on
nonselection. On July 7, 2008 the Board issued a decision affirming a July 3, 2007 Office hearing representative’s
decision denying appellant’s emotional condition claim. Docket No. 07-2379 (issued July 7, 2008). The Board
denied his petition for reconsideration on February 11, 2009.

2

On August 4, 2006 Gerald W. Reese, Director, western examination, finalized the June 5,
2006 proposal to suspend appellant. He informed appellant he was being suspended indefinitely
beginning August 6, 2006 and that a removal action might be initiated prior to the termination of
the suspension.
In a June 15, 2006 report, Dr. Molagh noted that appellant continued to suffer from
chronic severe depression. Appellant related he had attempted to return to work, but was unable
to “handle the stress that all the administrative procedures put me under.”
In a March 24, 2007 arbitration decision, the mediator found the employing
establishment’s indefinite suspension of appellant would not promote the efficiency of the
service and directed that appellant be reinstated without back pay. He noted the employing
establishment’s actions were premature as an investigation by the Criminal Investigation
Division was in progress and no final decision had issued by the Criminal Investigation Division.
The mediator rejected appellant’s contentions that his suspension was based on reprisal for
protected EEO activities or motivated by reprisal for whistleblower activities. He also found the
union did not substantially prevail for the allocation of arbitration fee and expenses.
In progress notes dated February 24, 2009, Dr. Zielinski reviewed letters dated May 11
and August 4, 2006 detailing incidents alleged by appellant and opined that they all aggravated,
caused and accelerated his preexisting dysthymic disorder and mental health condition. He noted
that the incident described in the August 4, 2006 letter concerned appellant’s indefinite
suspension from his position with the employing establishment was discussed during multiple
therapy sessions. The medical basis provided by the psychologist was that “any of the incidents
referenced above would have lowered the self-esteem and increased the anxiety and pessimism
of [appellant].”
By decision dated June 11, 2009, the Office denied modification of the denial of his
claim.
A May 28, 2009 U.S. Tax Court decision by Judge Mary Ann Cohen found no
deficiencies from or overpayments due for the taxable years 2001 and 2002. Judge Cohen also
found no penalties were due for the taxable years 2001 and 2002.
In a letter dated July 1, 2009, appellant requested reconsideration. He contended that the
Office erred in canceling claim number xxxxxx665 and merging the documents into claim
number xxxxxx935 as he alleged a new factor of employment, i.e., his indefinite suspension
beginning August 9, 2006. Appellant requested the reinstatement of claim number xxxxxx665
and that it be processed. On July 28, 2009 he contended that he established that the employing
established erred when it denied proper compensation for the performance of higher-graded
work.
By decision dated December 4, 2009, the Office found that appellant established a
compensable factor of employment with respect to the employing establishment’s failure to
compensate appellant for higher-graded work. It found no error or abuse by the employer with
regard to his indefinite suspension as there was no error or abuse in the February 2, 2006
directives from his supervisors regarding his tax audit and the August 6, 2006 suspension letter.
The Office found his indefinite suspension and the February 2, 2006 directives regarding his tax
audit were not compensable factors of employment. It further found that the medical evidence
3

was insufficient to establish a causal relationship to the accepted employment factor or the
failure to be compensated for higher-graded work.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of the Act.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.5 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.6
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9

3

5 U.S.C. § 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
6

See William H. Fortner, 49 ECAB 324 (1998).

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

Dennis J. Balogh, 52 ECAB 232 (2001).

9

Id.

4

ANALYSIS
Appellant alleged that he sustained an emotional condition causally related to various
factors of his federal employment. The Office accepted the employer’s failure to properly
compensate appellant for higher-graded work as a compensable factor. The Board finds that he
has also established a compensable factor of employment with regard to the suspension for an
audit investigation for possibly omitting income from gambling on his taxes. Therefore, the case
is not in posture for decision, as the medical evidence was not considered by the Office with
respect to this factor.
Appellant alleged error as to the indefinite suspension following a tax audit. This relates
to administrative or personnel actions. In Thomas D. McEuen,10 the Board held that an
employee’s emotional reaction to administrative actions or personnel matters taken by the
employing establishment is not covered under the Act as such matters pertain to procedures and
requirements of the employer and do not bear a direct relation to the work required of the
employee. The Board noted, however, that coverage under the Act would attach if the factual
circumstances surrounding the administrative or personnel action established error or abuse by
the employing establishment’s superiors in dealing with the claimant. Absent evidence of such
error or abuse, the resulting emotional condition must be considered self-generated and not
employment generated. In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.11
As to the February 2, 2006 directive from Mr. Moeller, appellant has presented no
evidence to establish that his employer acted unreasonably in the issuance of this directive. With
respect to his suspension of August 6, 2006, the Board finds that the employing establishment
committed error in this administrative action. The record establishes that appellant was under a
tax audit investigation for possible irregularities in his income tax filings for the tax year 2001,
2002 and 2003. It was on this basis that the employing establishment suspended him beginning
August 6, 2006. A March 24, 2007 arbitration decision found the suspension by the employing
establishment to be premature as an investigation by the Criminal Investigation Division was in
progress and no final decision had issued by the Criminal Investigation Division. The decision
by the arbitrator constitutes evidence that the employer erred in prematurely suspending
appellant from work. Appellant had not been indicted for tax fraud nor had the case been
referred to a U.S. Attorney for criminal prosecution. There was no probable cause that appellant
committed tax fraud at the time he was suspended. The Board finds that appellant has
established a compensable factor of employment under the Act pertaining to the administrative
action of his suspension.
Appellant has established that his suspension was a compensable work factor. The case
presents a medical question regarding whether his emotional condition arose from this

10

Supra note 5.

11

See M.D., 59 ECAB 211 (2007); Richard J. Dube, 42 ECAB 916, 920 (1991).

5

compensable work factor. The Office did not analyze or develop the medical evidence with
respect to this compensable factor. The case will be remanded to the Office for this purpose.12
CONCLUSION
The Board finds this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 4, 2009 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: April 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

A.K., 58 ECAB 119 (2006); Robert Bartlett, 51 ECAB 664 (2000). To avoid piecemeal adjudication regarding
whether the medical evidence is sufficient to establish a causal relationship between the accepted factor of lack of
appropriate pay for higher-graded work and appellant’s emotional condition, the Board will not render an opinion on
this aspect of appellant’s case to allow the Office an opportunity to further develop the evidence when developing
the evidence for the accepted factor of the indefinite suspension.

6

